Case 3:21-cv-00434-DWD Document8 Filed 06/02/21 Page1of3

 

 

Page ID #27

 

 

 

 

 

 

|
a {
05/21/21 PAYETTE CO SWeRIPP’ 6 OPPFICE
G8:50 Civil Probe se Shey bce Norkehes ge
Facse : 7
PROCESS : : ,
Process Number : 1496 Te/D* Beceiva- 98-48-26
Ee ld ifs oe 95/71 fs
agency ‘ ; Curt 5 ge ite: - Z1TV8 26 fil fF
te Isaued : 05/06/21 Court Code : eee
Expiration Date: *+/r#/*+ rar Date tgeefa
Date Returned refer fer Jude Nase peepee
SCOTT LESLIE JENKING ve. PRYETTEA Cory crecyur, c
ee A tO IT CLEEF
Plaintift teferndane
PAPERS TO SERVE: Stemcuc
PERSON TO SERVE: FAYETTE COUNTY crecurt *
re ree Cie T CLeRE DEF ENDAn?
City, State, Zp: Phone
Birth Date - rr jer ses Alert Codes : |
OFFICER ASSIGNED: Disposition: ACT Location:
SERVICE PECUIREMENTS -
(none |
SERVICE ATTEMPTS:
Time Date Miles Officer Miec. Comments
COMPLETED SERVICE:
jf

- “y
Time: I Cope Rae es ity ML Lem -
4h

<a ' #

= 6
S

city: Peo pe he
Wie Servet: f- fis

Ache :

 

Comment

SERVICE PEES:

Feteived: §

-

ib

Mileag
Case 3:21-cv-00434-DWD a 8 Filed 06/02/21 Page 2of3 Page ID #28

 

a, a0 (Pes (ii |.) Saeed et vel Ati
UNITED STATES DISTRICT COURT
tow Che
Souther (hstrct of (lions (*]
Scott Jankins }
}
\
]
Panna) )
¥ Civil Action No #1-0v-434-DW0
Fayette County Cencuit Coun j
]
}
}
J Voterddarrats's | \

SUMMONS IN A CIVIL ACTION
To Pirtesdanr 2 name and address)

Fayette County Circuit Court
co Fayette County Cirouit Clark
221 South Seventh Street
Room 112

Vandalia, Whines 62471
A lawsuit has heen filed agains! you

Within 2) davs after service of this summons on you (not counting the day you recerved it) — or 60 days of you
are the Lined States or a United States agency, or an officer or employee of the United States described in Fed Bo Cry

Poi (aw2yor (3) ver Must serve on the plan! an answer Lo the attached complaint or a totem under Kule | 2 of
the Federal Rules of Covi! Procedure The answer or motion must be served on the plait! or pleni! > attorney
whose name and address are

Soot Jenkins
1910 Noltow Dr.
Vandalia, I 62474
618.335.3874

scotthenkinsé9@igmail.com

1 vew fail to respond, judgment by default will be entered against you for the relief demanded un the complaint
You also must file your answer or motion with the court

CLERK OF COURT

: P] |
Phat 4 Lé | hoy : ey 3

Signatwee of Ciro Deepen Clerk
Case 3:21-cv-00434-DWD Document 8 Filed 06/02/21 Page3of3 Page ID #29

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

SCOTT JENKINS,
JENKINS DISPLAYS CO.
Plaintiffs,

VS. Case No. 3:21-cv-00434-DWD

FAYETTE COUNTY CIRCUIT COURT,
Defendant.

i i a a

NOTICE / PROOF OF SERVICE DOCUMENTS.

Come now Scott Jenkins pro se and states the following:
On May 10th, 2021 | paid the $62 service fee to the Fayette County Sheriff's

Department to have my Cased served:

eer We Tps305 |
uate Sf oe L09305
(eee a
Lee Dean barf ioch a

| followed up via phone call and in person due to the delay of not hearing anything back since
| felt an unusually lengthy amount of time had passed.

According to the service documents my Case was served on May 21st at 8:48 AM:

aa ff Lo. = =i <—~ : ‘3 © fe 4

A
=

+S

Te “

. ”
Ta oe EF, ie Sat ie

ds

- .
on
“ 2 _

However | never received any papers from the Sheriff's Office until Friday evening, May 28th,
2021, via mail.

Therefore | have attached the service papers to this document. Again, | apologize for
any inconvenience brought upon this Court due to this delay in service. regarding this issue.

Respectfully submitted,
/s/ Scott Jenkins pro se
